Citation Nr: 1534025	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar strain.

2.  Entitlement to an initial compensable rating for right ankle strain.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to August 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for thoracolumbar strain, right ankle strain, and plantar fasciitis.  The Veteran filed a timely notice of disagreement with respect to the initial ratings assigned for all three disabilities and a statement of the case on all three initial rating issues was issued in June 2013.  However, in the Veteran's July 2013 VA Form 9, she specifically limited her substantive appeal to the two issues listed on the title page of this decision.  As such, the issue of entitlement to an initial compensable rating for plantar fasciitis is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2013 VA form 9, she requested a videoconference hearing before a Veterans Law Judge.  In a May 2015 letter to the Veteran, VA notified the Veteran of the time, date, and location of her hearing.  The record reflects that she did not report to her hearing.  However, the record also contains a July 1, 2015 letter from the Veteran requesting that her videoconference hearing be rescheduled to the RO in Georgia because she had moved to Georgia.  Also of record is a July 6, 2015 General Report of Information noting that the Veteran informed VA that she moved to Georgia and that she would like to reschedule her videoconference hearing to the RO in Georgia.  No hearing was ever scheduled and the Veteran has not withdrawn her hearing request.  Therefore, the case must be remanded in order to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO in Atlanta, Georgia.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




